DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because In Fig. 2B, step 250, it appears that the Applicant means, “DELIVERING A FIRST CONTAINER TO A FIRST POSITION ON A FIRST SHELF IN A RACK OF SHELVES VIA A MOBILE ROBOTIC CONTAINER DELIVERY SYSTEM”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
1. Para. 0056: If the “drawer handling robot” delivers containers, then should the drawer handling robot, 226, be a “container handling robot”?
2. Para. 0057: line 4, “robot having a drawer” is unclear.  Is the word “drawer” and “container” interchangeable?  If so, Applicant should replace “drawer” with “container” in this paragraph and throughout the specification for clarity and consistency.  In line 5, the phrase, “and a drawer handler robot having a drawer transitioning lower level which is between the floor level and the shelf level”, is unclear and requires revision.  Also, Applicant uses inconsistent terms for the drawer handler robot, 226.  Para. 0056, describes a “drawer delivery robot”, 226, and in Para. 0061, the term “drawer swapping robot”, 226, is used.  Applicant should use consistent terms for the robot, 226, throughout the specification for clarity.  Also, lines 12-13 are unclear and need clarification. The sentence beginning with “The operations include providing a first instruction” in line 10 is a run-on sentence and is unclear.

4. Para. 0063: line, 4, “an particular” should be “a particular”.
5. Para. 0067: What does “retrieve completed source containers” mean?  Does the robot, 226, retrieve “empty source containers”?  
6. Para. 0072: Lines 1-10 are unclear.  How are the first container and second containers delivered at a first and second position on a first shelf …via a mobile robotic container delivery system?  Is the mobile robotic container delivery system referring to the drawer handler robot, 226, or the elevator system, 204? In line 6, “where in” should be “wherein”.  Examiner also recommends breaking up the steps into multiple sentences for clarity.  Also, although the steps of providing instruction for the user to retrieve the items from the containers, the steps of retrieving the item by the user and placing the items into the containers is not described.  This is not clear since Para. 0073 describes receiving a confirmation that that the user has retrieved the items from the containers and delivered them into the appropriate containers.  Other paragraphs (for instance, Para. 0079) also mention receiving a confirmation that an item has been placed into a recipient container, which is unclear.  Applicant should include the step of the user retrieving the items and placing the items into the containers based on the instructions for clarity.
Para. 0074: Can the items retrieved from the first, second, fifth, and sixth containers be delivered into any of the third, fourth, seventh, or eight containers according to instructions?  

Para. 0078: Is the recipient container moved out from underneath the first shelf “into an aisle” (see line 3) to receive picked items? 
Para. 0086: In line 4, the phrase, “the control center 234 will provide instructions regarding which shelf to elevate the mobile robot to system mobile robot can then move from the elevator floor to the respective shelves 203, 205”, is unclear.
Para. 0090: Lines 1-6 are unclear and need revision. The phrase, “the availability of these mechanisms can be provided to the central control system and/or the different mobile robots such that the availability of these elevation mechanisms can be utilized by the mobile robots” is unclear. Also, “Thus, for example, if a respective mobile robot is assigned to move its been containing items for picking, to the third shelf, position number four, the mobile robot may determine the available routes in order to travel to the third shelf and then move in that direction.” is unclear. 
Para: 0092: In line 2, “into it bin” is unclear. First, Applicant appears to be referring to the respective “container” being carried by the mobile robot.  Applicant should replace, “bin” with “container” throughout the specification, or otherwise revise the terms for clarity and consistency.  The sentences, “After the picking operation in which a respective mobile robot contributed items or received items in respective bin, the mobile robot within retreat down a ramp or via the elevator system 204.  In another aspect, the mobile robot could be configured to deposit a bin at a shelf or floor location 
Para. 0095: In line 16, how do the mobile robots retrieve bins that are in respective locations?  Also, as mentioned above, Applicant should replace, “bin” with “container” throughout the specification for clarity.
Para. 0096: “Claims can be drafted from the standpoint of any component within this overall environment”, is unclear.  The remaining paragraph is also unclear and needs clarification.
The above are examples of unclear and inconsistent terminology.  Applicant should review and revise the entire specification to ensure clear and consistent language.
Appropriate clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Relative to the claims, there are instances (see claim 1, line 2; claim 8, line 2) where Applicant recites a “shelf” which is unclear because Applicant recites a second shelf in the dependent claims.  Since there are multiple shelves, Applicant should distinguish the original “shelf” as mentioned in the independent claims from the “second shelf” by inserting the word “first” before the original “shelf” where appropriate, for clarity.  Inserting the word “first” before “shelf” clearly distinguishes the original “shelf” which includes the first position from the second shelf.   

Relative to claim 1, several terms are unclear. Where is the “container” in line 2 being delivered to?  The term, “at a first position” is unclear.  Is the “container being delivered to a first position on the first shelf?  It appears that the container is being delivered to a first position on the first shelf by the mobile robotic container delivery system.  Applicant should also distinguish the “container” in line 2, from the “second container” in line 3 by adding the term, “first” (or similar term) before “container”.  For instance, in line 6, the phrase “retrieve an item from the container” is unclear since it is not clear as to which of the first and second containers Applicant is referring to.  Lines 7-8 are also unclear since the claim does not clearly include the user delivering the item from the first container into the second container?  The “mobile robotic container into an aisle? The specification and claim 15 seems to suggest this.  Does the mobile robot move the second container based on the instruction given to the user?  Is the mobile robot a first mobile robot since claim 4 also seems to deliver more containers onto a floor level? The following is merely an example.  Does Applicant mean: 
A method comprising:
delivering a first container, via a mobile robotic container delivery system, to a first position on a first shelf in a rack of shelves;
delivering a second container, via a mobile robot, to a second position on a floor level, wherein the second position is underneath the first position of the first container on the first shelf; and
providing an instruction to a user to retrieve an item from the first container for delivery into the second container, wherein, based on the instruction, the mobile robot moves the second container from the second position into an aisle to receive the item from the user; and 
the user retrieves the item from the first container and delivers the item into the second container based on the instruction.”?

Relative to claim 4, line 4 is unclear since claim 1 already includes positioning the second container on the floor level under the (first) container on the first shelf.  Also, the 
The arrangement of the first, second, third, and fourth containers on the rack of shelves is also unclear. How is the fourth container positioned under the third container if both the third container and fourth containers delivered to the second shelf?  What is the relationship between the second shelf mentioned in line 2, and the original or first “shelf” in claim 1?  It appears that the second shelf is different and above the first “shelf”.  Examiner considers the “shelf” in claim 1, to be a “first shelf” which is different and below the second shelf based on the specification and the drawings.  Where is the second container, which is located on the floor level, located relative to the fourth container for receiving items?  The specification states that destination containers are positioned on the floor level via a robot (Para. 0061), which suggests that the fourth container is located on the floor level, and not another shelf. 
How are the third and fourth containers being delivered onto the shelves?  Are they being delivered via the mobile robotic delivery system or another mobile robot or both? Are items being received into the fourth container?  How are the items being retrieved “in order” by a user?  What is the “order” that the Applicant is referring to?  Is the Applicant referring to retrieving and delivering items into containers in order from right to left or from left to right?  Does Applicant mean: 
“further comprising, delivering a third container and fourth container to the rack of shelves, wherein the third container is delivered to a second shelf, and the fourth container is delivered to a position on the floor by a second mobile robot under the third container; and
to the user to retrieve items from the first and third containers, in order of a traveling direction of the user along the rack from right to left or from left to right.”?

Relative to claim 6, line 2, since claim 1 includes more than one shelf, does Applicant mean “sensor configured on at least one of the floor level, and the shelves”?

Relative to claim 7, lines 2 and 4, Applicant should insert “first” before “shelf” for clarity.  Also, the phrase, “distributed amongst the shelf in the second shelf in order of each respective position of the plurality of containers” is unclear.  Does Applicant mean, that the items are retrieved from the containers in order in a traveling direction of the user, based on the respective position of each containers on the rack, the travel direction is from the right side of the rack to the left side of the rack, or from the left side of the rack to the right side of the rack?

Relative to claim 8, Applicant should insert “first” before “shelf”, “source container”, and “recipient container”, for clarity.  The step of retrieving the item from the source container and placing or delivering the item into the recipient container by the user is not clearly included, making lines 8-10 unclear.  

Relative to claim 9, lines 2-3 are unclear since only one source container has been delivered to a shelf according to claim 8.  Is the second source container already been positioned on the (first) shelf?  Can Applicant explain how the second source 

Relative to claim 10, the step of retrieving the item from the source container and placing the item into the recipient container by the user according to the instructions is not clearly included, making lines 16-17 unclear.  Applicant should also insert “first” before “source container”, “recipient container”, and “low profile robot”, for clarity because the dependent claims include additional source containers, recipient containers, and low profile robots.  In claim 10, does the low profile mobile robot move the recipient container from underneath the first shelf and into an aisle, as mentioned in claim 15?  Examiner interprets the claim to mean that the mobile robot moves the recipient container from underneath the first shelf into an aisle.

Relative to claim 11, lines 3-6 are unclear since only one source container has been delivered to a shelf according to claim 10.  How and when was the second source container positioned on the shelf?  Was the second source container already positioned on the shelf?  Is the second source container positioned on the first shelf or the same shelf as mentioned in claim 10?  Also, line 5 recites “second mobile robot”.  Does Applicant mean “second low profile mobile robot”?  The step of retrieving the item from the second source container and placing the item into the second recipient container by the user according to the instructions is not clearly included, making lines 7-8 unclear.


Relative to claim 13, the step of retrieving the item from the source container and placing the item into the recipient container by the user according to the instructions is not clearly included, making lines 3-4 unclear.  

Relative to claim 14, line 3, and lines 4-7, Applicant should insert “first” before “recipient” and “low profile” for clarity.  In line 5, Applicant may replace, “its respective recipient container” with “the first recipient container”, for clarity.  

Relative to claim 15, lines 2-3, Applicant should insert “first” before “recipient” and “low profile” for clarity. In lines 4-5, Applicant should replace, “a respective first low profile mobile robot” with “the respective first or second low profile mobile robot”.  Lines 6-7 are unclear since the step of retrieving the items from the source containers and placing the items by the user into the recipient containers is not clearly included.  

Claim 15 recites the limitation "the aisle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Does Applicant intend to include moving the recipient container into an aisle in claim 10?  

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Relative to claim 1 (as understood by the Examiner), the prior art does not disclose:  A method comprising:
delivering a first container, via a mobile robotic container delivery system, to a first position on a first shelf in a rack of shelves;
delivering a second container, via a mobile robot, to a second position on a floor level, wherein the second position is underneath the first position of the first container on the first shelf; and
providing an instruction to a user to retrieve an item from the first container for delivery into the second container, wherein, based on the instruction, the mobile robot moves the second container from the second position into an aisle to receive the item from the user, and 
the user retrieves the item from the first container and delivers the item into the second container based on the instruction.

Relative to claim 8 (as understood by the Examiner), the prior art does not disclose: A method comprising:
delivering a first source container, via a mobile robotic container delivery system, to a first shelf, wherein the first source container has a first position on the first shelf;

providing instructions to a user to retrieve an item from the first source container on the first shelf;
moving, by the first mobile robot, the first recipient container on the first mobile robot out from underneath the shelf into an aisle to receive the item to be retrieved from the first source container; 
retrieving, by the user, the item from the first source container, and delivering the item into the first recipient container, and
receiving a confirmation that the item has been retrieved from the first source container and placed into the first recipient container by the user.

Relative to claim 10 (as understood by the Examiner), the prior art does not disclose: A system comprising: 
a control center comprising a processor and a communication component; 
a container swapping robot that is mobile and that communicates with the control center via the communication component; and 
a first low profile mobile robot having a first recipient container configured thereon, the first low profile mobile robot communicates with the control center via the communication component, 
wherein the control center provides instructions to the container swapping robot and the first low profile mobile robot to perform operations comprising: 

delivering the first recipient container, via the first low profile mobile robot, onto a floor level below the first position on the first shelf; 
providing instructions to a user to retrieve an item from the first source container on the first shelf for delivery into the first recipient container; 
moving, via the first low profile mobile robot, the first recipient container on the first low profile mobile robot out from underneath the shelf into an aisle to receive the item retrieved from the first source container; 
retrieving, by the user, the item from the first source container and delivering the item into the first recipient container, and 
receiving a confirmation that the item has been retrieved from the first source container and placed into the first recipient container by the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655